DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  CONDUCTIVE FEATURE INCLUDING CLEANING STEP

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolics (US Pub. 2016/0189966).
Regarding independent claim 1, Kolics teaches a method of forming a semiconductor device (Figs. 7-9; para. 0131+), the method comprising: 
forming a first conductive feature (204) on a bottom surface of an opening (214, 216) through a dielectric layer (208), the forming the first conductive feature leaving seeds (220) on sidewalls of the opening (Fig. 7; para. 0133); 
performing a treatment process on the seeds to form treated seeds (Fig. 8; para. 0136); 
removing the treated seeds with a cleaning process (para. 0141); and 
forming a second conductive feature (242 into 216) to fill the opening (para. 0142).
Re claim 2, Kolics teaches wherein the cleaning process comprises a rinse with deionized water (para. 0141).
Re claim 7, Kolics teaches further comprising forming a third conductive feature (242 into 214), the opening extending to a top surface of the third conductive feature, the first conductive feature and the third conductive feature being the same material (para. 0142).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kolics (US Pub. 2016/0189966) in view of Park et al. (US Pub. 5,451,291).
Re claim 3, Kolics is silent with respect to an IPA rinse.
It is known in the art to perform an IPA rinse after a DI rinse as the IPA helps with complete removal of the DI water as evidenced by Park (Col. 1 line 66 – Col. 2, line 2); therefore it would have been obvious to one of ordinary skill in the art to add an IPA rinse after the DI rinse of Kolics for this same advantage of complete removal of the DI water.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. 2020/0098623) in view of Kolics (US Pub. 2016/0189966).
Regarding independent claim 8, Cheng teaches a method of forming a semiconductor device (para. 0043+), the method comprising: 
forming a first conductive feature (522) on a gate electrode (Fig. 5A; para. 0044); 
forming a dielectric layer (530) over the first conductive feature (Fig. 5A; para. 0045); 
etching an opening extending through the dielectric layer to expose the first conductive feature (Fig. 5B; para. 0046); 
forming a second conductive feature (542) on a bottom surface of the opening (Fig. 5C; para. 0047), wherein a residue is formed on sidewalls of the opening (para. 0047); 
oxidizing the residue with an oxygen treatment (Fig. 5E; para. 0050); 
performing an cleaning process to remove the residue (para. 0057 – “a pre-clean process may be implemented to remove any metal oxide present on the unoxidized bottom portion 542_bottom”), and 
filling the opening with a conductive material (Fig. 5I; para. 0053).
Cheng is silent with respect to the cleaning process comprising a rinse with deionized water.
Kolics also discloses a pre-clean process (para. 0136-0141) to remove residue, the cleaning process comprising a rinse with deionized water (para. 0141).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a rinse as part of the cleaning process as disclosed by Kolics for the purpose of rinsing away remnants of the pre-clean process such that the substrate was clean prior to the fill process (Kolics para. 0141).
Re claim 12, Cheng teaches forming a mask layer (530) over the first conductive feature, the mask layer comprising a first material; and 26Attorney Docket No. TSMP20205122US00 forming an etch stop layer (532) over the first conductive feature, etch stop layer comprising the first material (para. 0028, 0045 – teaching that they may comprise the same material (SiN; for example) as long as they have different etch chemistries, which can be accomplished with different densities of the layers).
Re claim 13, Cheng teaches wherein the etching the opening comprises an anisotropic plasma etch and a wet etch (Fig. 5B; para. 0046).

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. 2020/0098623) in view of Kolics (US Pub. 2016/0189966) and further in view of Oh et al. (US Pub. 2007/0232064).
Re claims 10 and 11, Lim teaches further comprising performing a stripping process on the first conductive feature after etching the opening (para. 0046 – “After the etching process, the patterned resist layer is removed from the dielectric layer 530, for example, by a resist stripping process).
It is known in the art that resist stripping (or ashing processes) can be plasma treatments comprising an H2 plasma and an O2 plasmas as evidenced by Oh para. 0037).
It would have been obvious to one of ordinary skill in the art at the time of filing to predictably use the known resist stripping process as taught by Oh as the resist stripping process of Lim to arrive at the claimed invention.

Allowable Subject Matter
Claims 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 14-20, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…depositing a second tungsten feature in the opening with a first deposition process…the first deposition process leaving tungsten seeds on sidewalls of the opening; performing a seed relocation process, the seed relocation process comprising: oxidizing the tungsten seeds with a plasma process to form oxidized tungsten seeds; and removing the oxidized tungsten seeds with a rinsing process, the rinsing process comprising deionized water…”, in combination with the other limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899